Wright, J.
1. Garnishment: exemption of earnings. By our statute it is declared that the earnings of the debtor for his personal services and those Ws family, any time within ninety days ' next preceding the levy, are exempt from execution and attachment. [Rev., § 3307. The law also is, that if the garnishee was indebted to the defendant in execution, or had any of his property in his hands, either at the time of being served with notice, or *139at any subsequent time thereto, he is liable to the plaintiffs, etc. § 3209.
In this case the garnishee did not owe the plaintiffs’ debtor at the time of service. After this he worked for him four months; and now the question is, whether the creditors, by this process, could reach all or any portion of these earnings. "We think not. Briefly, our view of the statute is this: It was the intention of the legislature to exempt the earnings of the debtor for his personal services for ninety days, because such exemption was deemed for the best interest of both creditor and debtor. This much it was thought best to place beyond the reach of process, that ■ the laborer, the man who, by his personal services, supported himself and family, might be the better prepared to discharge this duty. And it is the earnings for three months or ninety days which are thus exempt. The creditor has no right to anticipate these wages accruing from these personal services. The earnings for three months the creditor cannot touch, whether accruing before or after the service of process.
It is true that the garnishee is to respond for property coming into his hands, or for money owing by him to the debtor, after as well as before service. But if there was no liability at the time of service, the creditor would then get nothing. If, after that time, the garnishee had more than the earnings for ninety days in his hands, at one time, he might be liable for the excess, but it was never intended that the creditor could, by garnishing the employer, hold and seize the earnings of the laborer for three months thereafter. Such a rule would enable the creditor to defeat the wise and beneficent rule of the statute.
Let us see how any other rule would work. The garnishee does not owe the debtor anything at the time the notice is served. There are then no earnings claimed as *140exempt; none, in fact, exempted. Now the creditor locates the officer by the side of the employer, or follows the laborer from day to day, and seizes in advance his daily or monthly wages. If this is permitted, under the statute, then the exemption would amount to nothing; for the laborer could not, by any possibility, have, as his own, his earnings for ninety days.
3_liability of employer. The statute, when it refers to the time preceding the levy, contemplates, primarily, the seizure of the earnings, aiL(l n(:>t their attachment by garnishment. If ^ere are ^ earningS liable, there is nothing to seize. Should the process of garnishment be adopted, however, if there is then nothing in the garnishee’s hands, there is no liability. And unless, therefore, there should be more than ninety days’ earnings in his hands, there would be nothing for the creditor to reach.
The statute must receive a reasonable, a liberal, construction, one that will carry out its object and spirit. This is our plain duty, as a court. Bevan v. Hayden, 13 Iowa, 122; Cheerless & Blow v. Lamberson, 1 Id., 435. And, being satisfied that it is the earnings for ninety days —the earnings for personal services, which the law, in view of the welfare of society and the family, intended to exempt, and that the creditor has no right to seize these, whether he attempts it before or after the services are performed, we have no hesitation in affirming the judgment below.
Affirmed.